OPINION — AG — A BOARD OF COUNTY COMMISSIONERS MAY PAY A SUPERINTENDENT OF AN EMERGENCY SHELTER, POOR FARM AN AMOUNT IN EXCESS OF SIX HUNDRED DOLLARS ($600) PER ANNUM AS LONG AS SAID SALARY IS WITHIN THE LIMITATIONS SET FORTH BY THE LEGISLATURE IN 19 Ohio St. 1975 Supp., 180.62 [19-180.62] — 19 Ohio St. 1975 Supp., 180.64 [19-180.64](A) AD IS NOT A SUM IN EXCESS OF EIGHTY(80%) PERCENT OF THE SALARY OF A COUNTY COMMISSIONER. CITE: ARTICLE XVII, SECTION 3, 56 Ohio St. 1971 42 [56-42] (WELFARE, POOR), 19 Ohio St. 1975 Supp., 180.63 [19-180.63] (AMALIJA J. HODGINS) ** SEE OPINION NO. 92-558 (1992)